DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.

Claim Interpretation
Claim limitations “imaging element” (claim 11) and “patient interface module” (claim 12) are being interpreted under 35 USC 112(f) as described in the Office action September 30, 2020 (page 4).

 Allowable Subject Matter
Claims 11-20 and 22-26 (renumbered 1-15 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an intravascular imaging system with “at least one spaced from an end of the lumen such that the at least one reinforcement is completely surrounded by the material” in combination with intervening limitations as in claim 11. Applicant teaches such advantages as it prevents the catheter from buckling or prolapsing in the vicinity of the rapid exchange port while also reducing guidewire binding and improving patient safety (par. 5, 26).
Exemplary prior art US 20090018393 to Dick teaches the claimed invention except his reinforcement is inserted into the lumen like a plug and does not have a space of surrounding material between the reinforcement and the lumen as in the claimed invention. As such, Dick’s catheter would have different bending characteristics as the claimed invention.
Exemplary prior art US 20090149936 to Lentz teaches solving the same problem as Applicant (preventing prolapse or unwanted bending of a catheter) by the addition of an embedded reinforcement (Fig. 2-3). However, Lentz specifically teaches overlapping the reinforcement 30 with a portion of the lumen 13 so as to ensure that no weakened lengths remain (par. 0024-0025) and therefore teaches away from the spaced apart configuration of the claimed invention. 

    PNG
    media_image1.png
    710
    305
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6485457 to Hisamatsu (142, Fig. 3), US 20050070881 to Gibbons (Fig. 4B), US 20070016133 to Pepper (Fig. 15a) teach embedded reinforcement elements in a catheter and are related to a similar problem being solved as the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799